Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

This office action is in response application 16/869005 filed on 05/07/20. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b) (3).  Accordingly, the information disclosure statement is being considered by the examiner.
Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US Pub. 2019/0372376).

As to claim 1 the prior art teaches a distributed battery cell charging circuit comprising: 



a second charging circuit including at least one battery cell (see fig 3, fig 4 paragraph 0062-0067); 

and a controller configured to control charging of the at least one battery cell in the first charging circuit independently of controlling charging of the at least one battery cell in the second charging circuit (see fig 3, fig 4 paragraph 0067-0070 and 0076-0078).

As to claim 2 the prior art teaches further comprising: 

a first power switch in the first charging circuit (see fig 3, fig 4 paragraph 0055-0057); 

and a second power switch in the second charging circuit (see fig 3, fig 4 paragraph 0062-0064).

As to claim 3, the prior art teaches wherein the controller is connected to the first power switch via a first charge control line and the second power switch via a second charge control line (see fig 3, fig 4 paragraph 0068-0070 and 0076-0078).

As to claim 4 the prior art teaches wherein the controller controls the charging of the at least one battery cell in the first charging circuit by sending one or more control signals to the first power switch via the first charge control line, the one or more control signals configured to cause the first power switch to open or close the first charging circuit (see fig 3, fig 4 paragraph 0070-0077).

As to claim 5 the prior art teaches further comprising, a charger connected to the first charging circuit via the first power switch and the second charging circuit via the second power switch (see fig 3, fig 4 paragraph 0074-0079).

As to claim 6 the prior art teaches wherein when the one or more control signals cause the first power switch to close, the charger delivers power to the at least one battery cell in the first charging circuit (see fig 3, fig 4 paragraph 0076-0080).

As to claim 7 the prior art teaches wherein when the one or more control signals cause the first power switch to open, the charger ceases to deliver power to the at least one battery cell in the first charging circuit (see fig 3-5 paragraph 0079-0083 and background).

As to claim 8 the prior art teaches further comprising: a first cell protection circuit connected to the at least one battery cell in the first charging circuit (see fig 3, fig 4 paragraph 0057-0062); and a gas gauge connected to the first cell protection circuit and the at least one battery cell in the first charging circuit (see fig 3, fig 4 paragraph 0060-0063).

As to claim 9 the prior art teaches wherein the first cell protection circuit monitors operating parameters of the at least one battery cell in the first charging circuit including voltage and current at the at least one battery cell in the first charging circuit (see fig 3-5 paragraph 0064-0069 and summary).

As to claim 10, the prior art teaches wherein the first cell protection circuit opens the first charging circuit upon detecting voltage over a first threshold value, a voltage below a second threshold value, or a current over a third threshold value to prevent power delivery to the at least one battery cell in the first charging circuit (see fig 3-6 paragraph 0080-0084)

As to claim 11 the prior art teaches wherein the gas gauge is configured to determine a capacity of the at least one battery cell in the first charging circuit based on a temperature of the at least one battery cell in the first charging circuit (see fig 3-6 paragraph 0082-0086 and background).

As to claim 12 the prior art teaches wherein the gas gauge is configured to receive the operating parameters from the first cell protection circuit (see fig 3-6 paragraph 0084-0088).

As to claim 13 the prior art teaches wherein the gas gauge is connected to the controller via a data bus, and the gas gauge is further configured to transmit at least one of the 

As to claim 14 the prior art teaches wherein the controller is configured to determine whether the capacity of the at least one battery cell in the first charging circuit is below a threshold value (see fig 3-7 paragraph 0090-0094).

As to claim 15 the prior art teaches wherein the controller is configured to send an instruction to the first charging circuit to begin charging upon determining the capacity of the least one battery cell in the first charging circuit is below the threshold value (see fig 3-7 paragraph 0093-0096 and background).

As to claim 16, the prior art teaches wherein at least one of the first charging circuit and second charging circuit are removable from the distributed battery cell charging circuit (see fig 2-5 paragraph 0052-0058).

As to claim 17 the prior art teaches wherein the first charging circuit includes one battery cell and the second charging circuit includes at least two battery cells (see fig 3-5 paragraph 0057-0063).

As to claim 18 the prior art teaches wherein the first charging circuit includes a resistor to increase impedance of the first charging circuit (see fig 3-6 paragraph 0066-0070).

As to claim 19 the prior art teaches wherein the impedance of the first charging circuit is the same as an impedance of the second charging circuit (see fig 3-6 paragraph 0077-0083).

As to claim 20 the prior art teaches further comprising a third charging circuit (see fig 3-7 paragraph 0087-0095 and summary).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851